       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 1 of 22



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                               Civil Action No. 1:19-cv-10070
___________________________________
                                    )
DEXTER ANDREWS, RAYMOND             )
DUNN, NUNO GOMES, TITUS             )
ROYAL, MATTHEW SOLER, and           )
NICHOLAS YOUNG,                     )
              Plaintiffs            )
                                    )
      v.                            )
                                    )
AMAZON.COM, INC.,                   )
                                    )
                  Defendant         )
___________________________________ )

     FIRST AMENDED CLASS ACTION COMPLAINT AND JURY DEMAND

                                  INTRODUCTION

      1.     This lawsuit is brought by six Black and Latino delivery drivers, on behalf

of themselves and others similarly-situated, who delivered for Defendant Amazon.com,

Inc. (“Amazon”) and were summarily terminated as a result of Amazon’s racially

discriminatory background check policy and practice.

      2.     Plaintiffs call on Amazon to adopt a fair and nondiscriminatory

background screening policy.

      3.     Plaintiffs were qualified for the work they were performing and

demonstrated their ability to safely and effectively do the work. Nonetheless, Amazon

directed the termination of Plaintiffs and numerous other similarly-situated delivery

drivers in Massachusetts and across the United States based on overly broad and


                                           1
        Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 2 of 22



unjustifiably rigid background check policy without regard to these workers’ successful

record of performance and without any individualized assessment of their

qualifications or their ability to perform the job.

       4.     Amazon’s policy and practice of excluding workers based on background

history resulted in discrimination in violation of M.G.L. c. 151B and Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”), where that policy and practice

relied on background history that was not sufficiently related to job duties and that

occurred too far in the past, and where that policy and practice failed to provide an

opportunity for individualized assessments to determine suitability for employment.

       5.     It is well documented that communities of color, including Black and

Latino communities, are subjected to over-policing and traffic enforcement, and are

arrested and convicted, at rates significantly higher than the White population. As a

result, Amazon’s policy and practice of terminating delivery drivers who are

successfully performing their jobs, based solely on past involvement in the criminal

justice system and driving history (“background history”), has a disparate impact on

Black and Latino workers.

       6.     Amazon’s policy and practice is not justified by any business necessity.

Indeed, Plaintiffs and others in the putative class were terminated even though they

had been successfully performing their jobs. Even if Amazon’s policy and practice were

justified by business necessity, Amazon could satisfy its business needs with less

discriminatory alternatives, including the use of a more individualized assessment of

driver qualifications and ability to perform the job.


                                              2
        Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 3 of 22



                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 2000e-5(f)(3).

       8.      This Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1367.

       9.      Amazon has a place of business in the District of Massachusetts and

otherwise conducts business in this District and is therefore subject to personal

jurisdiction in this District.

       10.     Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. §

1391, because Amazon is subject to personal jurisdiction in this District and because a

substantial part of the acts or omissions giving rise to the claims addressed in this action

occurred in this District.

       11.     This Court is empowered to issue a declaratory judgment pursuant to 28

U.S.C §§ 2201 and 2202.

                                        PARTIES

       12.     Plaintiff Dexter Andrews is an adult resident of Boston, Massachusetts. He

made deliveries for Amazon starting in or about June 2016, continuing until he was

summarily terminated in August 2016.

       13.     Plaintiff Raymond Dunn is an adult resident of Boston, Massachusetts.

He made deliveries for Amazon starting in or about April 2016, continuing until he was

summarily terminated in August 2016.




                                             3
        Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 4 of 22



       14.    Plaintiff Nuno Gomes is an adult resident of Brockton, Massachusetts. He

made deliveries for Amazon starting in or about April 2016, continuing until he was

summarily terminated in September 2016.

       15.    Plaintiff Titus Royal is an adult resident of Boston, Massachusetts. He

made deliveries for Amazon starting in or about November and December 2015, and

then again starting in or about June 2016, continuing until he was summarily

terminated in September 2016.

       16.    Plaintiff Matthew Soler is an adult resident of Attleborough,

Massachusetts. He made deliveries for Amazon starting in or about October 2016,

continuing until he was summarily terminated later that month.

       17.    Plaintiff Nicholas Young is an adult resident of Boston, Massachusetts.

He made deliveries for Amazon starting in or about April 2016, continuing until he was

summarily terminated in August 2016.

       18.    Defendant Amazon.com, Inc. is a foreign corporation based in Seattle. It

sells and delivers a wide range of goods and products throughout the United States.

       19.    At all relevant times, Amazon has been an “employer” within the

meaning of Title VII and M.G.L. c. 151B, §§ 1 et seq.

         FACTUAL ALLEGATIONS COMMON TO ALL CLASS MEMBERS

       20.    Amazon is the largest internet retailer in the world, with annual revenues

approaching $200 billion. Through its amazon.com website, Amazon sells and delivers

a huge variety of goods and products to over 300 million customers worldwide.




                                             4
           Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 5 of 22



       21.     In order to make its deliveries, Amazon contracts with numerous delivery

companies throughout Massachusetts and across the United States. At all times

relevant herein, contracting entities worked out of common warehouses that are run by

Amazon.

       22.     Although delivery drivers such as Plaintiffs are paid by the delivery

companies, they are required to comply with Amazon’s policies, procedures, and

directions when making deliveries. They typically drive vehicles that have an Amazon

label, wear shirts and other apparel that feature the Amazon name and logo, have an

Amazon handheld device, and communicate with Amazon dispatchers.

       23.     Delivery drivers are required to consent to a background check regarding,

among other things, past involvement in the criminal justice system and driving

history.

       24.     It is the policy and practice of Amazon to direct the termination of

Amazon delivery drivers who do not meet Amazon’s background history requirements,

regardless of whether delivery drivers have been already successfully performing their

job functions (“termination policy”). On information and belief, these terminations

occur at Amazon’s instruction based solely on drivers’ background history, without

regard to drivers’ successful record of performance for Amazon; without any

individualized assessment of qualifications or ability to perform the job; and without

giving delivery drivers any opportunity to explain their background history or describe

why their successful record of performance or other factors make them qualified for

continued employment.


                                             5
        Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 6 of 22



       25.     On information and belief, such terminations are part of a nationwide

policy or practice of Amazon that has affected hundreds of delivery drivers in

Massachusetts alone.

       26.     It is well-documented that communities of color, including Black and

Latino communities in Massachusetts and across the United States, are subjected to

policing and traffic enforcement, and are arrested and convicted, at rates significantly

higher than the White population. See, e.g., U.S. Department of Justice, Office of Justice

Programs, Bureau of Justice Statistics, Police Behavior During Traffic And Street Stops,

2011, available at https://www.bjs.gov/content/pub/pdf/pbtss11.pdf; E. Pierson, C.

Simoiu, J. Overgoor, S. Corbett-Davies, V. Ramachandran, C. Phillips, S. Goel. (2017) “A large-

scale analysis of racial disparities in police stops across the United States” available at

https://5harad.com/papers/traffic-stops.pdf; Prison Policy Initiative, Massachusetts

Profile, available at https://www.prisonpolicy.org/profiles/MA.html. See Human

Rights Watch, Decades of Disparity: Drug Arrests and Race in the United States 1 (2009)

(available at http://www.hrw.org/sites/default/files/reports/us0309web_1.pdf).

       27.     For this reason, Amazon’s termination of delivery drivers based solely on

background history has a disparate impact on Black and Latino drivers, by importing

the racial disparities in the criminal justice system into the employment process.

       28.     Terminating qualified employees based solely on background history

eliminates talented employees from the workforce and results in the systematic

termination of qualified Black and Latino delivery drivers.




                                                  6
        Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 7 of 22



       29.    The U.S. Equal Employment Opportunity Commission (“EEOC”) has

issued guidance specifically outlining how overly restrictive background checks can

disparately impact communities of color. See Enforcement Guidance on the Consideration

of Arrest and Conviction Records In Employment Decisions Under Title VII of the Civil Rights

Act of 1964 (Apr. 25, 2012) (“EEOC Guidance”). As the EEOC has noted in describing

disparate impact liability under federal anti-discrimination laws, such liability attaches

“where the evidence shows that a covered employer's criminal record screening policy

or practice disproportionately screens out a [] protected group and the employer does

not demonstrate that the policy or practice is job related for the positions in question

and consistent with business necessity.” Id. at Section V. Factors relevant to whether a

background check policy violates anti-discrimination law include what offenses are

considered, the time elapsed since the offense, and the nature of the job in question. See

id. at Section V(A). The EEOC specifically emphasizes the importance of employers

providing “an opportunity for an individualized assessment for people excluded by the

[background] screen….” Id. at Section V(B)(4).

       30.    Amazon has been or should reasonably have been aware of this EEOC

guidance, yet has chosen to disregard it.

       31.    Any selection device that has a disparate impact must have a “manifest

relationship to the employment in question.” Griggs v. Duke Power Co., 401 U.S. 424, 432

(1971). It must “be shown to be necessary to safe and efficient job performance to

survive a Title VII challenge.” Dothard v. Rawlinson, 433 U.S. 321, 331 n. 14 (1977). A

criminal record exclusion is valid only when it “operates to effectively link specific


                                              7
        Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 8 of 22



criminal conduct, and its dangers, with the risks inherent in the duties of a particular

position.” EEOC Guidance, at 14.

       32.    Amazon cannot show business necessity with respect to its termination

policy. Upon information and belief, the termination policy created significant barriers

to employment that excluded disproportionate numbers of Black and Latino workers.

There are less discriminatory alternatives that would have better achieved any

legitimate hiring interests.

             Dexter Andrew’s Experience of Racial Discrimination

       33.    Mr. Andrews is a Black man. He began performing deliveries for Amazon

in or about June 2016.

       34.    Mr. Andrews worked out of an Amazon warehouse in Chelsea,

Massachusetts. Although he was paid by another entity, he was required to comply

with Amazon’s policies, procedures, and directions when making deliveries. He drove

a van that had an Amazon label, wore a shirt that said Amazon, had an Amazon

handheld device, and communicated with Amazon personnel about deliveries.

       35.    When Mr. Andrews was hired to perform deliveries for Amazon, he was

required to consent to a background check regarding, among other things, his past

involvement in the criminal justice system and his driving history (“background

history”). He consented to the background check, and he was hired after the check was

performed, even though on information and belief the check showed one or more past

offenses in his background history.




                                             8
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 9 of 22



      36.    At all times, he performed his delivery duties competently and without

any disciplinary actions.

      37.    On or about mid-August 2016, without prior warning, Mr. Andrews was

terminated. On information and belief, he was terminated at Amazon’s instruction

based on his background history, without regard to his successful record of

performance; without any individualized assessment of his qualifications or ability to

perform the job; and without giving him any opportunity to explain his background

history or describe why his successful record of performance or other factors make him

qualified for continued employment.

                Raymond Dunn’s Experience of Racial Discrimination

      38.    Mr. Dunn is a Black man. He began performing deliveries for Amazon in

or about April 2016.

      39.    Mr. Dunn worked out of an Amazon warehouse in Chelsea,

Massachusetts. Although he was paid by another entity, he was required to comply

with Amazon’s policies, procedures, and directions when making deliveries. He drove

a van that had an Amazon label, wore a shirt that said Amazon, had an Amazon

handheld device, and communicated with Amazon personnel about deliveries.

      40.    When Mr. Dunn was hired to perform deliveries for Amazon, he was

required to consent to a background check regarding, among other things, his past

involvement in the criminal justice system and his driving history (“background

history”). He consented to the background check, and he was hired after the check was




                                           9
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 10 of 22



performed, even though on information and belief the check showed one or more past

offenses in his background history.

      41.    At all times, he performed his delivery duties competently and without

any disciplinary actions.

      42.    On or about August 5, 2016, without prior warning, Mr. Dunn was

terminated. On information and belief, he was terminated at Amazon’s instruction

based solely on his background history, without regard to his successful record of

performance; without any individualized assessment of his qualifications or ability to

perform the job; and without giving him any opportunity to explain his background

history or describe why his successful record of performance or other factors make him

qualified for continued employment.

                  Nuno Gomes’ Experience of Racial Discrimination

      43.    Mr. Gomes is a Black (Cape Verdean) man. He began performing

deliveries for Amazon in or about April 2016.

      44.    Mr. Gomes worked out of an Amazon warehouse in Dedham,

Massachusetts. Although he was paid by another entity, he was required to comply

with Amazon’s policies, procedures, and directions when making deliveries. He drove

a van that had an Amazon label, wore a shirt that said Amazon, had an Amazon

handheld device, and communicated with Amazon personnel about deliveries.

      45.    When Mr. Gomes was hired to perform deliveries for Amazon, he was

required to consent to a background check regarding, among other things, his past

involvement in the criminal justice system and his driving history (“background


                                           10
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 11 of 22



history”). He consented to the background check, and he was hired after the check was

performed, even though on information and belief the check showed one or more past

offenses in his background history.

      46.    At all times, he performed his delivery duties competently and without

any disciplinary actions.

      47.    On or about September 2016, without prior warning, Mr. Gomes was

terminated. On information and belief, he was terminated at Amazon’s instruction

based solely on his background history, without regard to his successful record of

performance; without any individualized assessment of his qualifications or ability to

perform the job; and without giving him any opportunity to explain his background

history or describe why his successful record of performance or other factors make him

qualified for continued employment.

                  Titus Royal’s Experience of Racial Discrimination

      48.    Mr. Royal is a Black man. He began performing deliveries for Amazon in

or about November and December 2015, and then again starting in or about June 2016.

      49.    Mr. Royal worked out of an Amazon warehouse in Chelsea,

Massachusetts. Although he was paid by another entity, he was required to comply

with Amazon’s policies, procedures, and directions when making deliveries. He drove

a van that had an Amazon label, wore a shirt that said Amazon, had an Amazon

handheld device, and communicated with Amazon personnel about deliveries.

      50.    When Mr. Royal was hired to perform deliveries for Amazon, he was

required to consent to a background check regarding, among other things, his past


                                           11
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 12 of 22



involvement in the criminal justice system and his driving history (“background

history”). He consented to the background check, and he was hired after the check was

performed, even though on information and belief the check showed one or more past

offenses in his background history.

      51.    At all times, he performed his delivery duties competently and without

any disciplinary actions.

      52.    On or about September 7, 2016, without prior warning, Mr. Royal was

terminated. On information and belief, he was terminated at Amazon’s instruction

based solely on his background history, without regard to his successful record of

performance; without any individualized assessment of his qualifications or ability to

perform the job; and without giving him any opportunity to explain his background

history or describe why his successful record of performance or other factors make him

qualified for continued employment.

                 Matthew Soler’s Experience of Racial Discrimination

      53.    Mr. Soler is a Latino man. He began performing deliveries for Amazon in

or about October 2016.

      54.    Mr. Soler worked out of an Amazon warehouse in Milford,

Massachusetts. Although he was paid by another entity, he was required to comply

with Amazon’s policies, procedures, and directions when making deliveries. He drove

a van that had an Amazon label, wore a shirt and hat that said Amazon, had an

Amazon handheld device, and communicated with Amazon personnel about deliveries.




                                           12
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 13 of 22



      55.    When Mr. Soler was hired to perform deliveries for Amazon, he was

required to consent to a background check regarding, among other things, his past

involvement in the criminal justice system and his driving history (“background

history”). He consented to the background check, and he was hired after the check was

performed, even though on information and belief the check showed one or more past

offenses in his background history.

      56.    At all times, he performed his delivery duties competently and without

any disciplinary actions.

      57.    On or about October 20, 2016, without prior warning, Mr. Soler was

terminated. On information and belief, he was terminated at Amazon’s instruction

based solely on his background history, without regard to his successful record of

performance; without any individualized assessment of his qualifications or ability to

perform the job; and without giving him any opportunity to explain his background

history or describe why his successful record of performance or other factors make him

qualified for continued employment.

                Nicholas Young’s Experience of Racial Discrimination

      58.    Mr. Young is a Black man. He began performing deliveries for Amazon in

or about April 2016.

      59.    Mr. Young worked out of an Amazon warehouse in Chelsea,

Massachusetts. Although he was paid by another entity, he was required to comply

with Amazon’s policies, procedures, and directions when making deliveries. He drove




                                           13
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 14 of 22



a van that had an Amazon label, wore a shirt that said Amazon, had an Amazon

handheld device, and communicated with Amazon personnel about deliveries.

      60.    When Mr. Young was hired to perform deliveries for Amazon, he was

required to consent to a background check regarding, among other things, his past

involvement in the criminal justice system and his driving history (“background

history”). He consented to the background check, and he was hired after the check was

performed, even though on information and belief the check showed one or more past

offenses in his background history.

      61.    At all times, he performed his delivery duties competently and without

any disciplinary actions.

      62.    On or about August 5, 2016, without prior warning, Mr. Young was

terminated. On information and belief, he was terminated at Amazon’s instruction

based solely on his background history, without regard to his successful record of

performance; without any individualized assessment of his qualifications or ability to

perform the job; and without giving him any opportunity to explain his background

history or describe why his successful record of performance or other factors make him

qualified for continued employment.

                                   CLASS ALLEGATIONS

      63.    Plaintiffs bring this action individually and on behalf of the following

classes: (1) all Black and Latino individuals who were hired to perform Amazon

deliveries in Massachusetts but who were subsequently terminated (during the period

that begins three years before the filing of this Complaint and continuing to the date of


                                            14
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 15 of 22



class certification) because of Amazon’s policies and practices related to background

history (“Massachusetts Class”), and (2) all Black and Latino individuals who were

hired to perform Amazon deliveries in the United States but who were subsequently

terminated (within the relevant limitations period) because of Amazon’s policies and

practices related to background history (“Title VII Class”).

       64.    Plaintiffs reserve the right to amend the definition of above-defined

classes based on discovery or legal developments.

       65.    On information and belief, numerous Black and Latino individuals in

Massachusetts and across the United States have been adversely affected by Amazon’s

background history employment policy and practice, and joinder of all of those

individuals is impracticable. Although Plaintiffs do not know the precise number of job

applicants harmed by Amazon’s violations of the M.G.L. c. 151B and Title VII, the

number is far greater than feasibly could be addressed through joinder. The precise

number is also uniquely within Amazon’s possession and the Class Members may be

notified of the pendency of this action by published and/or mailed notice.

       66.    There are questions or law or fact common to all such individuals,

including (a) whether Amazon’s policy and practice has a disparate impact on Black

and Latino individuals, (b) whether the policy and practice is justified by business

necessity, and (c) whether there is a less discriminatory alternative that would have a

lesser disparate impact. The claims of the Plaintiffs are typical of the claims of other

class members.




                                             15
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 16 of 22



       67.    Plaintiffs are members of the classes they seek to represent. Amazon

terminated Plaintiffs’ employment pursuant to its termination policy, which has a

disparate impact on Black and Latino individuals and is neither job related nor

consistent with business necessity.

       68.    Plaintiffs and their counsel will fairly and adequately protect the interests

of the class. Indeed, Plaintiffs’ counsel are experienced in employment and class action

litigation. The public interest is served by a class proceeding based, among other things,

on the importance of eliminating discriminatory policies that disproportionately impact

disadvantaged communities.

       69.    Class certification of the Massachusetts Class and the Title VII Class is

appropriate pursuant to Fed. R. Civ. P. 23(b)(2) and/or (c)(4) because Amazon has acted

and/or refused to act on grounds generally applicable to the Class Members, making

declaratory and injunctive relief appropriate with respect to the Plaintiffs and the Class

Members as a whole. The Class Members are entitled to injunctive relief to end

Amazon’s common, uniform, unfairly discriminatory – and illegal – policies and

practices, and nominal damages.

       70.    Class certification is appropriate pursuant to Federal Rule of Civil

Procedure 23(b)(3) and/or (c)(4) for the Massachusetts Class and the Title VII Class

because common questions of fact and law predominate over any questions affecting

only individual Class Members. Amazon has maintained a common policy of

terminating individuals based on their background history, which Plaintiffs contend is

discriminatory and unlawful. A class action is superior to other available methods for


                                            16
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 17 of 22



the fair and efficient adjudication of this litigation. Class Members have been damaged

and are entitled to recovery as a result of Amazon’s uniform policies and practices.

Although Amazon has maintained a common policy of terminating employees due to

their background history, many Class Members may be unaware that their rights have

been violated.

                  EXHAUSTION OF ADMINISTRATIVE REMEDIES

       71.    On or about January 31, 2017, Plaintiffs filed class complaints with the

Massachusetts Commission Against Discrimination (“MCAD”) and the U.S. Equal

Employment Opportunity Commission (“EEOC”). Plaintiffs amended their MCAD and

EEOC complaints on or about January 13, 2018.

       72.    The Plaintiffs filed suit under Title VII within 90 days of the EEOC’s

issuance of right-to-sue letters.

                                         COUNT I

                                     M.G.L. c. 151B, § 4
                                    (Massachusetts Class)

       73.    Plaintiffs allege and incorporate by reference the above paragraphs.

       74.    M.G.L. c. 151B, § 4 makes it an unlawful practice for, among other things,

“an employer, by himself or his agent, because of the race [or] color … of any individual

to refuse to hire or employ or to bar or to discharge from employment such individual

or to discriminate against such individual in compensation or in terms, conditions or

privileges of employment, unless based upon a bona fide occupational qualification.”




                                             17
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 18 of 22



       75.    The conduct of Amazon has described above constitutes unlawful

discrimination against the Plaintiffs in violation of M.G.L. c. 151B, § 4. This claim is

brought pursuant to M.G.L. c. 151B, § 9.

                                         COUNT II

                                  M.G.L. c. 151B, § 4(4A)
                                  (Massachusetts Class)

       76.    M.G.L. c. 151B, § 4(4A) makes it an unlawful practice “[f]or any person to

coerce, intimidate, threaten, or interfere with another person in the exercise or

enjoyment of any right granted or protected by this chapter, or to coerce, intimidate,

threaten or interfere with such other person for having aided or encouraged any other

person in the exercise or enjoyment of any such right granted or protected by this

chapter.”

       77.    The conduct of Amazon as described above constitutes unlawful

discrimination against the Plaintiffs and the Massachusetts Class in violation of M.G.L.

c. 151B, § 4(4A). This claim is brought pursuant to M.G.L. c. 151B, § 9.

                                        COUNT III

                                   M.G.L. c. 151B, § 4(5)
                                  (Massachusetts Class)

       78.    M.G.L. c. 151B, § 4(5) makes it an unlawful practice “[f]or any person,

whether an employer or an employee or not, to aid, abet, incite, compel or coerce the

doing of any of the acts forbidden under this chapter or to attempt to do so.”




                                             18
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 19 of 22



       79.      The conduct of Amazon as described above constitutes unlawful

discrimination against the Plaintiffs and the Massachusetts Class in violation of M.G.L.

c. 151B, § 4(5). This claim is brought pursuant to M.G.L. c. 151B, § 9.

                                         COUNT IV

             Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.
                                       (Title VII Class)

       80.      Plaintiffs allege and incorporate by reference the above paragraphs.

       81.      Title VII makes it an unlawful practice to, among other things, “limit,

segregate, or classify his employees or applicants for employment in any way which

would deprive or tend to deprive any individual of employment opportunities or

otherwise adversely affect his status as an employee, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e(a)(2).

       82.      The conduct of Amazon as described above constitutes unlawful

discrimination against the Plaintiffs and the Title VII Class in violation of Title VII. This

claim is brought pursuant to 42 U.S.C. § 2000e(5)(f).

       83.      Amazon’s policy and practice of disqualifying job applicants with

convictions from employment has a disparate impact on Plaintiffs and the Title VII

Class and is neither job related nor consistent with business necessity. Even if

Amazon’s policy and practice of terminating employees because of their background

history could be justified by business necessity, a less discriminatory alternative exists

that would have equally served any legitimate purpose.

       WHEREFORE, Plaintiffs respectfully request this Court to:

       A.       Certify the matter as a class action on behalf of the proposed classes;

                                              19
Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 20 of 22



B.   Designate Plaintiffs Andrews, Dunn, Gomes, Royal, Soler, and Young as

     Class Representatives for both classes;

C.   Designate Plaintiffs’ Counsel as Class Counsel for both classes;

D.   Restore Plaintiffs and Class Members to their positions as Amazon

     delivery drivers;

E.   Award damages to Plaintiffs and the Class for their lost wages and

     benefits, and for their emotional and mental distress;

F.   Award punitive damages to Plaintiffs and the Class;

G.   Declare that Amazon’s background check policy and practice as described

     above violates 151B and Title VII;

H.   Enjoin Amazon from implementing its background check policy and

     practice as described above;

I.   Award nominal damages;

J.   Award attorneys’ fees and costs to Plaintiffs and the Class;

K.   Award pre- and post-judgment interest to Plaintiffs and the Class; and

L.   Grant such other relief as is just and proper.

                           JURY DEMAND

                    Plaintiffs request a trial by jury.




                                    20
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 21 of 22



                                   DEXTER ANDREWS, RAYMOND DUNN,
                                   NUNO GOMES, TITUS ROYAL, MATTHEW
                                   SOLER, and NICHOLAS YOUNG,

                                   By their attorneys,


                                   /s/ Stephen Churchill
                                   Stephen Churchill, BBO #564158
                                   FAIR WORK, P.C.
                                   192 South Street, Suite 450
                                   Boston, MA 02111
                                   (617) 607-3260
                                   steve@fairworklaw.com

                                   Oren Sellstrom, BBO #569045
                                   Sophia Hall, BBO #684541
                                   LAWYERS FOR CIVIL RIGHTS
                                   61 Batterymarch Street, 5th Floor
                                   Boston, MA 02110
                                   (617) 482-1145
                                   osellstrom@lawyersforcivilrights.org
                                   shall@lawyersforcivilrights.org

Dated: April 3, 2020




                                     21
       Case 1:19-cv-10070-MLW Document 25 Filed 04/03/20 Page 22 of 22



                            CERTIFICATE OF SERVICE

      I hereby certify that I served a copy of the foregoing document, though the ECF

system, on counsel for the Defendant.



Dated: April 3, 2020                    /s/ Stephen Churchill
                                        Stephen Churchill




                                          22
